Exhibit 99.1 NEWS RELEASE FOR IMMEDIATE RELEASE Thomson Reuters Reports Third-Quarter 2010 Results · Business returns to growth as new products roll out · Third-quarter ongoing revenues up 3% before currency · Professional division revenues up 5%; Markets division revenues up 1% · Underlying operating profit of $681 million, down 4% · Adjusted EPS of $0.49 vs. $0.43 in prior-year period · 2010 Outlook reaffirmed with full-year revenues now forecast to be flat to slightly up NEW YORK, October 28, 2010 – Thomson Reuters (TSX / NYSE: TRI), the world’s leading source of intelligent information for businesses and professionals, today reported results for the third quarter ended September 30, 2010. The company reported ongoing revenues of $3.3 billion, underlying operating profit of $681 million, underlying operating profit margin of 20.9% and year-to-date underlying free cash flow of $1.2 billion. “I am pleased with the performance of the company in the third quarter. Our revenue growth accelerated as the Markets division moved into growth and revenues in the Professional division grew a solid 5%,” said Thomas H. Glocer, chief executive officer of Thomson Reuters. “I am particularly pleased with the launch and early customer adoption of Thomson Reuters Eikon, the innovative desktop platform for financial professionals which we launched in September. Eikon now joins Thomson Reuters Elektron and WestlawNext as powerful new platforms we have released in 2010.” “These innovative platforms, along with new products we expect to launch in the fourth quarter in our Tax & Accounting and Healthcare & Science units, will arm our sales force with the tools needed to drive revenue and profit growth in 2011 and beyond.” Consolidated Financial Highlights Three Months Ended September 30, (Millions of U.S. dollars, except EPS and profit margin) IFRS Financial Measures Change Revenues $ $ 1 % Operating profit $ $ -6 % Diluted earnings per share (EPS) $ $ 68 % Cash flow from operations $ $ -7 % Non-IFRS Financial Measures1 Change Change Before Currency Revenues from ongoing businesses $ $ 2
